          Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


____________________________________
UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                Case No. 1:19-mc-00544-AT
                                    )
PARAMOUNT PICTURES, INC.,           )
                                    )
                  Defendant.        )
____________________________________)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )
                                    )
                                    )
LOEW’S INCORPORATED, ET AL.,        )
                                    )
                  Defendants.       )
____________________________________)


  MEMORANDUM OF THE UNITED STATES IN REPLY TO AMICUS CURIAE
MEMORANDA OF THE INDEPENDENT CINEMA ALLIANCE AND THE NATIONAL
               ASSOCIATION OF THEATRE OWNERS

   I.      Introduction

        The United States’ Motion to Terminate the Paramount Decrees presents one substantive

question: whether terminating the Decrees is in the public interest. In making that public interest

determination, courts consider the elements of the violation underlying the decree. If one of those

elements is shown to be unlikely to recur, then termination is in the public interest.

        Here, the United States has concluded that termination is appropriate because (1) the

Decrees long ago successfully dismantled and ended defendants’ illegal industry-wide horizontal
            Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 2 of 9



collusion; (2) significant undisputed changes in the motion picture industry over the last 70 years

as well as current antitrust law make it unlikely that the defendants would again illegally collude

on an industry-wide basis; and (3) the Decrees’ continued existence is no longer necessary to

protect competition.

         NATO asserts that the key question is whether termination benefits the public interest, not

whether the specific conduct underlying the decrees will recur. Brief of Amicus Curiae The

National Association of Theatre Owners Regarding Plaintiff’s Motion to Terminate (ECF No. 45,

“NATO Br.”) at 2. NATO (and ICA) also asserts that the public interest standard requires an

evidentiary showing that termination will not result in harm to non-parties, and that the United

States has shifted this burden to non-parties. NATO Br. at 4-7, Amicus Curiae Independent

Cinema Alliance’s Memorandum in Opposition to the Department of Justice’s Motion to

Terminate the Paramount Decrees (ECF No. 41, “ICA Br.”) at 4-5. NATO and ICA misconstrue

both the public interest standard and what is required to meet that standard. They erroneously

rely on contested decree termination proceedings involving violations of a different provision of

the Sherman Act. The antitrust laws are intended to protect competition, not competitors. See,

e.g., Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 488 (1977). Mere speculation

that some of NATO’s and ICA’s members may not survive in a competitive market unfettered by

seventy-year-old consent decrees is not an inquiry the public interest standard countenances. 1




1
 With respect to this Motion, the United States is the representative of the public interest, not theatre trade groups or
the theatres themselves. See United States v. Paramount Pictures, Inc., 334 U.S. 131, 176-177 (1948) (dismissing
intervention by theatre associations and independent theatres).

                                                            2
           Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 3 of 9



   II.      Argument

         A. NATO and ICA Misconstrue the Applicable Standard for Termination

            1. The United States has provided a reasonable basis for concluding that the
               underlying violation is unlikely to recur, and termination is in the public
               interest

         This Court’s role is to conduct a limited review to ensure that the government’s judgment

when moving to terminate is reasonable and that there is no showing of government bad faith or

malfeasance. See, e.g., Sam Fox Publishing Co. v. United States, 366 U.S. 683 (1961). Indeed,

this Court previously recognized its deferential role as it applied to the termination of a

Paramount Decree:

         ‘Absent a showing of corrupt failure of the government to discharge its duty, the
         Court, in making its public interest finding, should . . . carefully consider the
         explanations of the government . . . and its responses to comments in order to
         determine whether those explanations are reasonable under the circumstances.
         . . . This Court may not substitute its opinion or views concerning the prosecution
         of alleged violations of the antitrust laws or the determination of appropriate
         injunctive relief for the settlement of such cases absent proof of an abuse of
         discretion.’ . . . The same role is appropriate when the government consents to the
         termination of a decree.

United States v. Loew’s Inc., 783 F. Supp. 211, 214 (S.D.N.Y. 1992) (internal citations omitted).

See also United States v. Columbia Artists Management, Inc., 662 F. Supp. 865, 870 (S.D.N.Y.

1987) (deferring to government’s judgment that perpetual consent decree no longer served the

public interest); United States v. Alex. Brown & Sons, Inc., 963 F. Supp. 235, 238 (S.D.N.Y.1997)

(the court’s role in making the public interest determination is “limited”).

         NATO erroneously argues that the United States’ position on deference conflicts with

United States v. American Cyanamid Co., 719 F.2d 558 (2d Cir. 1983). See NATO Br. 2-3. In

American Cyanamid, the Second Circuit faulted the district court for deferring to the judgment of

the Department of Justice where neither the government nor the district court had addressed “the

                                                  3
          Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 4 of 9



current state of the law as prescribed by the Supreme Court, which circuit and district courts are

bound to follow.” American Cyanamid, 719 F.2d at 567. American Cyanamid cannot be read as

rejecting deference to the United States when there is no continuing controversy between the

United States and the defendants, and where (unlike in American Cyanamid) the United States has

thoroughly analyzed the public interest in light of the governing legal standard.

           2. NATO and ICA fail to distinguish between consent decrees involving
              concerted conduct like that here and unilateral conduct

       NATO and ICA wrongly rely on unilateral conduct cases to support their argument that

the government needs to submit to this Court a comprehensive market analysis. See NATO Br. at

4-9 (citing American Cyanamid, 719 F.2d 558 (decree’s purpose was to curb monopolization of

the melamine market); United States v. Int’l Bus. Machs. Corp., 163 F.3d 737 (2d Cir. 1998)

(decree’s purpose was to curb IBM’s “monopolistic market power” to force consumers to buy

other products); United States v. Eastman Kodak Co., 63 F.3d 95 (decrees’ purpose was to

eliminate Kodak’s monopoly and exclusionary practices)). The fundamental purpose of the

consent decrees in these cases, unlike the current Paramount Decrees, was to remedy the antitrust

harm arising from the underlying monopolies and unilateral conduct. A market analysis was

appropriate in order to determine whether defendants still possessed market power in a defined

antitrust market, an essential element of the underlying violations.

       The crux of the Paramount case, however, was a horizontal agreement to collectively

impose a series of restraints on competition. See Loew’s, 783 F. Supp. at 212 (“[t]he proof at trial

. . . established a horizontal conspiracy”). The offenses, as alleged in the complaint, were

“combining and conspiring [1] unreasonably to restrain trade and commerce in the production,

distribution and exhibition of motion pictures and [2] to monopolize such trade and commerce in


                                                  4
          Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 5 of 9



violation of the Sherman Act.” United States v. Paramount Pictures, Inc., 66 F. Supp. 323, 330

(S.D.N.Y. 1946), aff’d in part, rev’d in part, 334 U.S. 131 (1948). An essential element of both a

conspiracy in restraint of trade, in violation of Section 1, and a conspiracy to monopolize, in

violation of Section 2, is concerted action. If “one element necessary to such a violation [i]s not

present,” IBM, 163 F.3d at 738, termination is appropriate.

            3. A defendant’s unilateral imposition of vertical licensing restraints is
               irrelevant to whether defendants would engage in collusion following
               termination

        NATO argues that the government does not even attempt to answer the “factual question”

of whether an individual defendant’s unilateral decision to impose a currently-banned licensing

term would harm competition. NATO Br. at 9. NATO and ICA argue for a standard of review,

unsupported by any precedent, whereby a consent decree cannot be terminated unless the

government or defendants can prove that no anticompetitive effect will result from the

termination. Such certainty is neither possible nor required under the law. See, e.g., IBM, 163

F.3d at 742.

        In reaching its public interest determination, the United States was required to, and did,

assess the probability that, absent the decrees, defendants would horizontally collude to impose

the same licensing terms on the market. Whether the unilateral imposition of block booking or

other banned licensing restriction on any particular theatre would result in anticompetitive harm is

irrelevant to the public interest analysis.

        Absent the Decrees, each defendant may make a unilateral decision to employ block

booking or other licensing restriction in a particular market, small or large. They each unilaterally

may do that now with respect to licensing restrictions that are not banned by the Decrees.

Followed to its logical extreme, NATO’s argument would require that licensing restrictions such

                                                  5
              Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 6 of 9



as block booking are forever banned, but only for the Paramount defendants and only in the

motion picture industry. There is nothing in the Decrees’ banned vertical licensing practices that

would or should be declared forever illegal with respect to every film in every market even when

the licensing practice does not flow from a conspiracy among competitors.

           Moreover, a per se ban on licensing restrictions may and likely would have the unintended

and unforeseen consequence of limiting an individual defendant’s ability to engage in

procompetitive activities that benefit consumers. Lifting these licensing restrictions may incent

and enhance competition among theatres to provide better products and movie experiences to

consumers. As discussed in the United States’ Memorandum, in the more than seventy years

since the entry of the Paramount Decrees, courts analyzing vertical restrictions (including vertical

non-price and resale price licensing restraints that the Decrees prohibit) have found those

restrictions to be on balance procompetitive or competitively neutral. 2

           Innovation and change are the lifeblood of the competitive process. Preventing

procompetitive practices in perpetuity can lead to consumer harm. This is why the Antitrust

Division in 1979 established a policy that future consent decrees would automatically terminate

after no more than ten years. The 1979 change was based on the government’s policy and

enforcement judgment that perpetual decrees, like the Paramount Decrees, are not in the public

interest. 3


2
 In general, and as analyzed in the United States’ Memorandum (ECF No. 4), the type of vertical licensing
restrictions contained in the Decrees, while potentially restricting intrabrand competition, can be procompetitive
because they incent and encourage interbrand competition, and it is interbrand competition that is the primary
concern of the antitrust laws. As the Second Circuit has found, “[r]estrictions on intrabrand competition can actually
enhance market-wide competition by fostering vertical efficiency and maintaining the desired quality of a product.”
K.M.B Warehouse Distribs. v. Walker Mfg. Co., 61 F.3d 123, 127-28 (2d Cir. 1995). Terminating the Decrees could
enhance, incent and encourage competition among movie distributors and also among theatres.
3
    Among other things, because of the remedies available under current antitrust statutes, including more robust and

                                                            6
            Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 7 of 9



         B. The Undisputed Facts and the Case Record Establish that the Industry is
            Significantly Changed

         NATO and the ICA also argue that the government has not met its burden of proving that

changed circumstances warrant terminating the Decrees. NATO Br. at 7; ICA Br. at 11. NATO

and ICA, however, do not dispute, and it is a matter of common record, that today’s motion

picture industry is significantly different than the motion picture industry of the 1930s and 40s.

Today, not a single one of the defendants, or any movie distributor, own a significant number of

theatres; films no longer are released in sequential runs; and there are various post-theatrical

markets that did not exist in the 1940s, including cable television, Internet streaming, video-on-

demand, DVDs and Blu-Rays. All of these undisputed facts informed the United States’ public

interest determination that the motion picture industry is less prone to potentially anticompetitive

collusive conduct today than it was in the 1930s and 40s when the conduct underlying the

Decrees occurred.

         Indeed, over thirty years ago in the last published Paramount Decree decision, this Court

reached the same conclusion. It concurred in the government’s conclusion that the changes that

had occurred since the 1950s (new competitors, use of wide-release patterns, development of

multiplexes, and new forms of post-theatrical exhibition, such as videocassettes and cable

television), made the Decree restrictions “less relevant to today’s market.” Loew’s, 783 F. Supp.

at 214. Those changes coupled with the fact that the motion picture industry was fully subject to

the general antitrust laws (as it is today), and that the Decrees likely prohibited procompetitive




far harsher penalties than those that existed in the 1950s when the Paramount Decrees were entered, the government
concluded that current antitrust penalties provide far greater deterrence to resumption of the anticompetitive conduct
that underlies consent decrees than would the threat of prosecution for criminal contempt of the decrees.


                                                           7
             Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 8 of 9



behavior (as they likely do today), led this Court to conclude that termination was in the public

interest. Id. This same reasoning applies to the United States’ public interest determination here. 4

           C. The Antitrust Laws Protect Competition Not Classes of Competitors

           In reaching its public interest determination, the United States followed the long-standing

axiom that the antitrust laws protect competition not competitors. See Brunswick Corp., 429 U.S.

at 488. Although NATO’s and ICA’s members may prefer that the Decrees remain in effect to

protect them from market forces, the antitrust laws are not designed to “curb all concentration of

economic power,” IBM, 163 F.3d at 741, or “‘to protect businesses from the working of the

market.’” Id. at 741-42 (quoting Spectrum Sports, Inc. v. McQuillan, 506 U.S. 558, 458 (1993)).

Their purpose is to protect the public from “‘the failure of the market.’” Id. The goal of public

antitrust enforcement is not to benefit or protect particular classes of competitors, large or small,

or dictate which technologies or companies, old or new, should succeed in the marketplace.

NATO and ICA members’ fears that they may have to compete more aggressively if the Decrees’

perpetual vertical restrictions are lifted does not provide a legitimate basis for retaining these 70-

year old Decrees.

    III.      Conclusion

    For the reasons set forth above and in the United States’ Memorandum, this Court should find

that terminating the Paramount Decrees is in the public interest and the United States respectfully

requests that the proposed order attached to the United States’ Memorandum be entered at this


4
  Contrary to NATO’s and ICA’s assertions, the United States did investigate whether termination of the Paramount
Decrees was in the public interest. The investigation included a 60-day public comment period, an analysis of the
received public comments, and interviews and meetings with industry participants. The United States’ Memorandum
contains its responses to the public comments. In addition, the Division has undertaken significant antitrust
investigations of the motion picture industry in the past few years, including the motion picture distribution and
movie theatre markets. The Division has found no basis for concluding that the defendants are colluding in violation
of the antitrust laws. Based upon the record, the United States concludes that terminating the Decrees is in the public
interest.
                                                           8
          Case 1:19-mc-00544-AT Document 49 Filed 01/31/20 Page 9 of 9



time without further proceedings.

Dated: January 31, 2020                     Respectfully submitted,


FOR THE PLAINTIFF UNITED STATES OF AMERICA:



  /s________________________                /s/_____________________
  Makan Delrahim                            Yvette F. Tarlov
  Assistant Attorney General                Assistant Chief, Media, Entertainment & Professional
  United States Department of Justice       Services Section
  Antitrust Division                        United States Department of Justice
  950 Pennsylvania Avenue, NW               450 Fifth Street, N.W., Suite 4000
  Washington, DC 20530                      Washington, DC 20530
                                            Telephone: (202) 514-5808
                                            Facsimile: (202) 514-7308
                                            E-mail: Yvette.Tarlov@usdoj.gov




                                        9
